Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 1 of 16 Page ID #:170



 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                              CENTRAL DISTRICT OF CALIFORNIA

11 STAR FABRICS, INC.,                                     Case No.: 2:20-cv-00817-JAK-AFM
                                                           Hon. Alexander F. MacKinnon Presiding
12
     Plaintiff,                                            STIPULATED PROTECTIVE
13                                                         ORDER
     v.
14
                                                          DISCOVERY MATTER
15 TORRID, LLC, et al.
16
     Defendants.
17
18
             1. A. PURPOSES OF LIMITATIONS
19
             Discovery in this action is likely to involve production of confidential, proprietary,
20
     or private information for which special protection from public disclosure and from use
21
     for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
22
     parties hereby stipulate to and petition the Court to enter the following Stipulated
23
     Protective Order. The parties acknowledge that this Order does not confer blanket
24
     protections on all disclosures or responses to discovery and that the protection it affords
25
     from public disclosure and use extends only to the limited information or items that are
26
     entitled to confidential treatment under the applicable legal principles.
27
     //
28
     This Stipulated Protective Order is based substantially on the model protective order provided under Magistrate
     Judge Alexander F. MacKinnon’s Procedures.
                                                            1
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 2 of 16 Page ID #:171



 1         B.     GOOD CAUSE STATEMENT
 2         This action is likely to involve trade secrets, customer and pricing lists and other
 3 valuable research, development, commercial, financial, technical and/or proprietary
 4 information for which special protection from public disclosure and from use for any
 5 purpose other than prosecution of this action is warranted. Such confidential and
 6 proprietary materials and information consist of, among other things, confidential
 7 business or financial information, information regarding confidential business practices,
 8 or other confidential research, development, or commercial information (including
 9 information implicating privacy rights of third parties), information otherwise generally
10 unavailable to the public, or which may be privileged or otherwise protected from
11 disclosure under state or federal statutes, court rules, case decisions, or common law.
12 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
13 disputes over confidentiality of discovery materials, to adequately protect information
14 the parties are entitled to keep confidential, to ensure that the parties are permitted
15 reasonable necessary uses of such material in preparation for and in the conduct of trial,
16 to address their handling at the end of the litigation, and serve the ends of justice, a
17 protective order for such information is justified in this matter. It is the intent of the
18 parties that information will not be designated as confidential for tactical reasons and that
19 nothing be so designated without a good faith belief that it has been maintained in a
20 confidential, non-public manner, and there is good cause why it should not be part of the
21 public record of this case.
22         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
23          The parties further acknowledge, as set forth in Section 12.3, below, that this
24 Stipulated Protective Order does not entitle them to file confidential information under
25 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
26 standards that will be applied when a party seeks permission from the court to file
27 material under seal.
28


                                                  -2-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 3 of 16 Page ID #:172



 1         There is a strong presumption that the public has a right of access to judicial
 2 proceedings and records in civil cases. In connection with non-dispositive motions,
 3 good cause must be shown to support a filing under seal. See Kamakana v. City and
 4 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 5 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 6 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 7 cause showing), and a specific showing of good cause or compelling reasons with
 8 proper evidentiary support and legal justification, must be made with respect to
 9 Protected Material that a party seeks to file under seal. The parties’ mere designation of
10 Disclosure or Discovery Material as CONFIDENTIAL does not—without the
11 submission of competent evidence by declaration, establishing that the material sought
12 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
13 constitute good cause.
14         Further, if a party requests sealing related to a dispositive motion or trial, then
15 compelling reasons, not only good cause, for the sealing must be shown, and the relief
16 sought shall be narrowly tailored to serve the specific interest to be protected. See
17 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
18 or type of information, document, or thing sought to be filed or introduced under seal in
19 connection with a dispositive motion or trial, the party seeking protection must
20 articulate compelling reasons, supported by specific facts and legal justification, for the
21 requested sealing order. Again, competent evidence supporting the application to file
22 documents under seal must be provided by declaration.
23         Any document that is not confidential, privileged, or otherwise protectable in its
24 entirety will not be filed under seal if the confidential portions can be redacted. If
25 documents can be redacted, then a redacted version for public viewing, omitting only the
26 confidential, privileged, or otherwise protectable portions of the document, shall be filed.
27 Any application that seeks to file documents under seal in their entirety should include
28 an explanation of why redaction is not feasible.


                                                  -3-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 4 of 16 Page ID #:173



 1         2.    DEFINITIONS
 2         2.1   Action: this pending federal lawsuit, Case No. 2:20-cv-00817-JAK-AFM
 3         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
 4 information or items under this Order.
 5         2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
 6 it is generated, stored or maintained) or tangible things that qualify for protection under
 7 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8 Statement.
 9         2.4   “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” Information or Items:
10 extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to
11 another Party or Non-Party would create a substantial risk of serious harm that could not
12 be avoided by less restrictive means.
13         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as their
14 support staff).
15         2.6   Designating Party: a Party or Non-Party that designates information or items
16 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
17 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
18         2.7   Disclosure or Discovery Material: all items or information, regardless of the
19 medium or manner in which it is generated, stored, or maintained (including, among other
20 things, testimony, transcripts, and tangible things), that are produced or generated in
21 disclosures or responses to discovery in this matter.
22         2.8   Expert: a person with specialized knowledge or experience in a matter
23 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
24 expert witness or as a consultant in this Action.
25         2.9   House Counsel: attorneys who are employees of a party to this Action.
26 House Counsel does not include Outside Counsel of Record or any other outside counsel.
27         2.10 Non-Party: any natural person, partnership, corporation, association, or
28 other legal entity not named as a Party to this action.


                                                 -4-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 5 of 16 Page ID #:174



 1         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
 2 this Action but are retained to represent or advise a party to this Action and have appeared
 3 in this Action on behalf of that party or are affiliated with a law firm which has appeared
 4 on behalf of that party, and includes support staff.
 5         2.12 Party: any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and their
 7 support staffs).
 8         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10         2.14 Professional Vendors: persons or entities that provide litigation support
11 services     (e.g.,   photocopying,   videotaping, translating,   preparing    exhibits   or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
13 their employees and subcontractors.
14         2.15 Protected Material: any Disclosure or Discovery Material that is designated
15 as “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
16         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
17 from a Producing Party.
18         3.     SCOPE
19         The protections conferred by this Stipulation and Order cover not only Protected
20 Material (as defined above), but also (1) any information copied or extracted from
21 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
22 Material; and (3) any testimony, conversations, or presentations by Parties or their
23 Counsel that might reveal Protected Material.
24         Any use of Protected Material at trial shall be governed by the orders of the trial
25 judge. This Order does not govern the use of Protected Material at trial.
26         4.     DURATION
27         Once a case proceeds to trial, information that was designated as
28 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as


                                                 -5-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 6 of 16 Page ID #:175



 1 an exhibit at trial becomes public and will be presumptively available to all members of
 2 the public, including the press, unless compelling reasons supported by specific factual
 3 findings to proceed otherwise are made to the trial judge in advance of the trial. See
 4 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 5 documents produced in discovery from “compelling reasons” standard when merits-
 6 related documents are part of court record). Accordingly, the terms of this protective
 7 order do not extend beyond the commencement of the trial for materials used or
 8 introduced as an exhibit at trial.        For all other materials that are designated as
 9 CONFIDENTIAL or ATTORNEYS’ EYES ONLY, but not used or introduced as an
10 exhibit at trial, the confidentiality obligations imposed by this order shall remain in effect
11 even after final disposition of this litigation until a Designating Party agrees otherwise in
12 writing or a court order otherwise directs.
13         5.     DESIGNATING PROTECTED MATERIAL
14         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
15 Party or Non-Party that designates information or items for protection under this Order
16 must take care to limit any such designation to specific material that qualifies under the
17 appropriate standards. The Designating Party must designate for protection only those
18 parts of material, documents, items, or oral or written communications that qualify so
19 that other portions of the material, documents, items, or communications for which
20 protection is not warranted are not swept unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations that
22 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
23 to unnecessarily encumber the case development process or to impose unnecessary
24 expenses and burdens on other parties) may expose the Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26 designated for protection do not qualify for protection, that Designating Party must
27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
28


                                                  -6-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 7 of 16 Page ID #:176



 1         5.2   Manner and Timing of Designations. Except as otherwise provided in this
 2 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 4 must be clearly so designated before the material is disclosed or produced.
 5         Designation in conformity with this Order requires:
 6               (a)    for information in documentary form (e.g., paper or electronic
 7 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 8 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
 9 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL”
10 legend or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY legend”), to each page
11 that contains protected material. If only a portion or portions of the material on a page
12 qualifies for protection, the Producing Party also must clearly identify the protected
13 portion(s) (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection need
15 not designate them for protection until after the inspecting Party has indicated which
16 documents it would like copied and produced. During the inspection and before the
17 designation, all of the material made available for inspection shall be deemed
18 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19 copied and produced, the Producing Party must determine which documents, or portions
20 thereof, qualify for protection under this Order. Then, before producing the specified
21 documents, the Producing Party must affix the “CONFIDENTIAL legend” or
22 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY legend” to each page that contains
23 Protected Material. If only a portion or portions of the material on a page qualifies for
24 protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
25 by making appropriate markings in the margins).
26               (b)    For testimony given in depositions that the Designating Party
27 identifies the Disclosure or Discovery Material on the record, before the close of the
28 deposition all protected testimony. Further, within ten (10) days of receiving the final


                                                 -7-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 8 of 16 Page ID #:177



 1 transcript of the deposition, the Designating Party must identify the specific page and line
 2 numbers in the deposition transcript containing Disclosure or Discovery Material.
 3                (c)    for information produced in some form other than documentary and
 4 for any other tangible items, that the Producing Party affix in a prominent place on the
 5 exterior of the container or containers in which the information is stored the legend
 6 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” If only a
 7 portion or portions of the information warrants protection, the Producing Party, to the
 8 extent practicable, shall identify the protected portion(s).
 9         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
10 to designate qualified information or items does not, standing alone, waive the
11 Designating Party’s right to secure protection under this Order for such material. Upon
12 timely correction of a designation, the Receiving Party must make reasonable efforts to
13 assure that the material is treated in accordance with the provisions of this Order.
14         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
16 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
17         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
18 process under Local Rule 37.1 et seq.
19         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
20 stipulation pursuant to Local Rule 37-2.
21         6.4    The burden of persuasion in any such challenge proceeding shall be on the
22 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
23 to harass or impose unnecessary expenses and burdens on other parties) may expose the
24 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
25 the confidentiality designation, all parties shall continue to afford the material in question
26 the level of protection to which it is entitled under the Producing Party’s designation until
27 the Court rules on the challenge.
28


                                                  -8-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 9 of 16 Page ID #:178



 1         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1   Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this Action
 4 only for prosecuting, defending, or attempting to settle this Action. Such Protected
 5 Material may be disclosed only to the categories of persons and under the conditions
 6 described in this Order. When the Action has been terminated, a Receiving Party must
 7 comply with the provisions of section 13 below (FINAL DISPOSITION).
 8         Protected Material must be stored and maintained by a Receiving Party at a
 9 location and in a secure manner that ensures that access is limited to the persons
10 authorized under this Order.
11         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
13 may disclose any information or item designated “CONFIDENTIAL” only to:
14               (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
15 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
16 to disclose the information for this Action;
17               (b)   the officers, directors, and employees (including House Counsel) of
18 the Receiving Party to whom disclosure is reasonably necessary for this Action;
19               (c)   Experts (as defined in this Order) of the Receiving Party to whom
20 disclosure is reasonably necessary for this Action and who have signed the
21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22               (d)   the court and its personnel;
23               (e)   court reporters and their staff;
24               (f)   professional jury or trial consultants, mock jurors, and Professional
25 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
26 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27               (g)   the author or recipient of a document containing the information or a
28 custodian or other person who otherwise possessed or knew the information;


                                                  -9-
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 10 of 16 Page ID #:179



 1               (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 2 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
 4 be permitted to keep any confidential information unless they sign the “Acknowledgment
 5 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 6 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 7 depositions that reveal Protected Material may be separately bound by the court reporter
 8 and may not be disclosed to anyone except as permitted under this Stipulated Protective
 9 Order; and
10               (i)    any mediator or settlement officer, and their supporting personnel,
11 mutually agreed upon by any of the parties engaged in settlement discussions.
12         7.3   Disclosure of “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
13 Information or Items. Unless otherwise ordered by the court or permitted in writing by
14 the Designating Party, a Receiving Party may disclose any information or item designated
15 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” only to:
16               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
17 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
18 to disclose the information for this Action;
19               (b)    Experts (as defined in this Order) of the Receiving Party to whom
20 disclosure is reasonably necessary for this Action and who have signed the
21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22               (c)    the court and its personnel;
23               (d)    private court reporters and their staff to whom disclosure is
24 reasonably necessary for this Action and who have signed the “Acknowledgment and
25 Agreement to Be Bound” (Exhibit A);
26               (e)    professional jury or trial consultants, mock jurors, and Professional
27 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
28 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);


                                                  - 10 -
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 11 of 16 Page ID #:180



 1                (f)    the author or recipient of a document containing the information or a
 2 custodian or other person who otherwise possessed or knew the information; and
 3                (g)    any mediator or settlement officer, and their supporting personnel,
 4 mutually agreed upon by any of the parties engaged in settlement discussions.
 5          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 6                IN OTHER LITIGATION
 7          If a Party is served with a subpoena or a court order issued in other litigation that
 8 compels disclosure of any information or items designated in this Action as
 9 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” that Party
10 must:
11                (a)    promptly notify in writing the Designating Party. Such notification
12 shall include a copy of the subpoena or court order;
13                (b)    promptly notify in writing the party who caused the subpoena or order
14 to issue in the other litigation that some or all of the material covered by the subpoena or
15 order is subject to this Protective Order. Such notification shall include a copy of this
16 Stipulated Protective Order; and
17                (c)    cooperate with respect to all reasonable procedures sought to be
18 pursued by the Designating Party whose Protected Material may be affected.
19                (d)    If the Designating Party timely seeks a protective order, the Party
20 served with the subpoena or court order shall not produce any information designated in
21 this action as “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES
22 ONLY” before a determination by the court from which the subpoena or order issued,
23 unless the Party has obtained the Designating Party’s permission. The Designating Party
24 shall bear the burden and expense of seeking protection in that court of its confidential
25 material and nothing in these provisions should be construed as authorizing or
26 encouraging a Receiving Party in this Action to disobey a lawful directive from another
27 court.
28


                                                  - 11 -
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 12 of 16 Page ID #:181



 1         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2               PRODUCED IN THIS LITIGATION
 3               (a)         The terms of this Order are applicable to information produced by a
 4 Non-Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL -
 5 ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
 6 connection with this litigation is protected by the remedies and relief provided by this
 7 Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
 8 seeking additional protections.
 9               (b)     In the event that a Party is required, by a valid discovery request, to
10 produce a Non-Party’s confidential information in its possession, and the Party is subject
11 to an agreement with the Non-Party not to produce the Non-Party’s confidential
12 information, then the Party shall:
13                     (1)         promptly notify in writing the Requesting Party and the Non-
14 Party that some or all of the information requested is subject to a confidentiality
15 agreement with a Non-Party;
16                     (2)         promptly provide the Non-Party with a copy of the Stipulated
17 Protective Order in this Action, the relevant discovery request(s), and a reasonably
18 specific description of the information requested; and
19                     (3)         make the information requested available for inspection by the
20 Non-Party, if requested.
21               (c)         If the Non-Party fails to seek a protective order from this court within
22 14 days of receiving the notice and accompanying information, the Receiving Party may
23 produce the Non-Party’s confidential information responsive to the discovery request. If
24 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
25 information in its possession or control that is subject to the confidentiality agreement
26 with the Non-Party before a determination by the court. Absent a court order to the
27 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
28 court of its Protected Material.


                                                      - 12 -
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 13 of 16 Page ID #:182



 1         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9 that is attached hereto as Exhibit A.
10         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11               PROTECTED MATERIAL
12         When a Receiving Party reasonably suspects that it has received privileged
13 documents or information that the Producing Party inadvertently produced, or a
14 Producing Party gives notice to Receiving Parties that certain inadvertently produced
15 material is subject to a claim of privilege or other protection, the obligations of the
16 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B) and
17 California Rule of Professional Conduct, Rule 4.4, i.e. that the Receiving Party will
18 refrain from using or examining the material any further and shall promptly notify the
19 Producing Party of the potential inadvertent disclosure, and – on notification or
20 confirmation from the Producing Party that the material was privileged and inadvertently
21 disclosed – shall promptly return, sequester, or destroy the specified information and any
22 copies it has and take reasonable steps to retrieve the information if the Receiving Party
23 disclosed it before being notified. The parties will work together to resolve any disputes
24 as to whether materials at issue are protected by privilege, with guidance from the Court
25 as necessary. Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree that
26 the inadvertent or unintentional production of privileged material shall not be deemed a
27 waiver in whole or in part of a party’s claim of privilege. The Parties agree that prompt
28 notice or confirmation of an inadvertent disclosure constitutes reasonable steps to rectify


                                                - 13 -
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 14 of 16 Page ID #:183



 1 the error pursuant to Federal Rule of Evidence 502(b). This provision is not intended to
 2 modify whatever procedure may be established in an e-discovery order that provides for
 3 production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
 4 and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 5 communication or information covered by the attorney-client privilege or work product
 6 protection, the parties may incorporate their agreement in the stipulated protective order
 7 submitted to the court.
 8         12.    MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10 person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12 Protective Order, no Party waives any right it otherwise would have to object to
13 disclosing or producing any information or item on any ground not addressed in this
14 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
15 to use in evidence of any of the material covered by this Protective Order.
16         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
17 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
18 under seal pursuant to a court order authorizing the sealing of the specific Protected
19 Material at issue. If a Party’s request to file Protected Material under seal is denied by
20 the court, then the Receiving Party may file the information in the public record unless
21 otherwise instructed by the court.
22         13.   FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60 days
24 of a written request by the Designating Party, each Receiving Party must return all
25 Protected Material to the Producing Party or destroy such material. As used in this
26 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27 summaries, and any other format reproducing or capturing any of the Protected Material.
28 Whether the Protected Material is returned or destroyed, the Receiving Party must submit


                                                 - 14 -
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 15 of 16 Page ID #:184



 1 a written certification to the Producing Party (and, if not the same person or entity, to the
 2 Designating Party) by the 60 day deadline that (1) identifies (by category, where
 3 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
 4 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 5 any other format reproducing or capturing any of the Protected Material. Notwithstanding
 6 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 7 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 8 deposition and trial exhibits, expert reports, attorney work product, and consultant and
 9 expert work product, even if such materials contain Protected Material. Any such archival
10 copies that contain or constitute Protected Material remain subject to this Protective
11 Order as set forth in Section 4 (DURATION).
12         14.    VIOLATION
13         Any violation of this Order may be punished by any and all appropriate measures
14 including, without limitation, contempt proceedings and/or monetary sanctions.
15
16
           IT IS SO ORDERED.
17
18
19 Dated: 7/7/2020             By:
                                            HON. ALEXANDER F. MACKINNON
20                                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                 - 15 -
Case 2:20-cv-00817-JAK-AFM Document 23 Filed 07/07/20 Page 16 of 16 Page ID #:185



 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________          [print   or   type    full   name],   of
 4 _________________ [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was issued
 6 by the United States District Court for the Central District of California on [date] in the
 7 case of Star Fabrics, Inc. v. Torrid, LLC et al. 2:20-cv-00817-JAK-AFM. I agree to
 8 comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9 understand and acknowledge that failure to so comply could expose me to sanctions and
10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11 manner any information or item that is subject to this Stipulated Protective Order to any
12 person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for
14 the Central District of California for the purpose of enforcing the terms of this Stipulated
15 Protective Order, even if such enforcement proceedings occur after termination of this
16 action. I hereby appoint __________________________ [print or type full name] of
17 _______________________________________ [print or type full address and telephone
18 number] as my California agent for service of process in connection with this action or
19 any proceedings related to enforcement of this Stipulated Protective Order.
20
     Date: ______________________________________
21
22 City and State where sworn and signed: _________________________________
23 Printed name: _______________________________
24
     Signature: __________________________________
25
26
27
28


                                                 1
